Case 2:17-cv-06962-SRC-CLW Document 55 Filed 10/15/19 Page 1 of 2 PageID: 1145



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                       :
   PBA LOCAL 183, DOLORES M.                           :
   PALADINO and MARISOL PAGAN,                         :    CONSOLIDATED ACTIONS
                                                       :
                      Plaintiffs,                      :
          v.                                           :   Civil Action No. 17-06962 (SRC)
                                                       :
   COUNTY OF ESSEX,                                    :
                                                       :
                  Defendant.                           :
   ___________________________________                 :
                                                       :
   PBA LOCAL 183, STEVEN                               :
   SALVATORIELLO, CARMELO VINCI,                       :
   MICHAEL TESEI and ROBERT                            :
   SUTTON,                                             :   Civil Action No. 19-13296 (SRC)
                                                       :
                      Plaintiffs,                      :
          v.                                           :
                                                       :               ORDER
   COUNTY OF ESSEX,                                    :
                                                       :
                      Defendant.                       :
                                                       :

 CHESLER, District Judge

        This matter having come before the Court on the following: a motion for leave to amend

 the complaint filed by Plaintiffs PBA Local 183, Dolores Paladino and Marisol Pagan [ECF 36];

 a cross-motion to dismiss the complaint and enforce settlement filed by Defendant County of

 Essex [ECF 46]; and a motion to dismiss the complaint filed by Defendant County of Essex

 [ECF 46]; and the Court having reviewed the papers submitted in connection with these motions;

 and the Court opting to rule on the motions without oral argument, pursuant to Federal Rule of

 Civil Procedure 78; and for the reasons expressed in the Opinion filed herewith,

        IT IS on this 15th day of October, 2019,


                                                   1
Case 2:17-cv-06962-SRC-CLW Document 55 Filed 10/15/19 Page 2 of 2 PageID: 1146



        ORDERED that Plaintiff’s motion for leave to amend the complaint [ECF 36] be and

 hereby is DENIED; and it is further

        ORDERED that Defendant’s motion to dismiss the complaint and enforce settlement

 [ECF 46] be and hereby is DENIED; and it is further

        ORDERED that Defendant’s motion to dismiss the complaint [ECF 46] be and hereby is

 GRANTED IN PART AND DENIED IN PART; and it is further

        ORDERED that, pursuant to Federal Rule of Civil Procedure 12(b)(6), Counts Three and

 Four of the Complaint filed in Civil Action No. 19-13296 are DISMISSED WITHOUT

 PREJUDICE; and it is further

        ORDERED that any claims brought under New Jersey’s Conscientious Employee

 Protection Act that are predicated on the issuance of the 2016 General Order are DISMISSED

 WITH PREJUDICE; and it is further

        ORDERED that any claims brought under the Fair Labor Standards Act’s anti-retaliation

 provision, 29 U.S.C. § 215(a)(3), that are predicated on the issuance of the 2016 General Order

 are DISMISSED WITH PREJUDICE.




                                                          s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge




                                                 2
